DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takatani et al. US 9,673,186.
1.	A high-frequency-module comprising (e.g. Figs. 3, 4, 21, etc.): a substrate (90) having a first mounting surface (topside); a first laminated component (100, 200) disposed on the first mounting surface; and a first wiring (170), wherein the first laminated component includes a first component (100), and a second component (200) disposed on the first component, the first component includes a first surface (bottom of chip 100) facing the first mounting surface, a second surface (top of chip 100) facing the first surface back to back, and a first connection terminal (e.g. terminals to 180) provided on the first surface, the second component includes a third surface (bottom of chip 200) facing the second surface, and a second connection terminal (e.g. terminals on chip 200 that connect to 280) provided on the third surface, and the first wiring (170) is provided on the second surface and is connected to the second connection terminal (thru item 280); and at least a part of the first wiring is not covered by the second component (e.g. see Figs. 3, 4, 21, portions of item 170 not covered by item 200).

6.	The high-frequency module according to claim 1, wherein the first component further includes a via conductor (Fig. 21 item 113, etc.) extending through the first component, the second component further includes a third connection terminal (corresponding terminal on chip 200 that connects to items 280, 180; e.g. the rightmost one), and the via conductor electrically connects the first connection terminal and the third connection terminal. 
18.	The high-frequency module according to claim 5, wherein the first component further includes a via conductor (Fig. 21 item 113, etc.) extending through the first component, the second component further includes a third connection terminal (corresponding terminal on chip 200 that connects to items 280, 180; e.g. the rightmost one), and the via conductor electrically connects the first connection terminal and the third connection terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 7, 14, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. US 9,673,186.
2.	Takatani (Fig. 5) discloses the invention as discussed above but does not disclose the first wiring is connected by wire bonding to the first mounting surface or a component different from the first component and the second component provided on the first mounting surface. 
Takatani’s another embodiment (Fig. 13; and similar ones in Figs. 10, 11) discloses a first component (100) on a first mounting surface (top of substrate 90), a second component (200) disposed on the first component; a first wiring (140) on a second surface (top of chip 100) connected to a second connection terminal (corresponding terminals on chip 200 that connects to item 280); the first wiring is connected by wire bonding (104) to the first mounting surface or a component different from the first component and the second component provided on the first mounting surface.
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added wire bonding for connections to the first wiring.  The modification would have been obvious because the wire bonding connection is an art recognized well-known alternative connection type for module as taught by Takatani (Fig. 13) useable thereof.
7.	Takatani discloses the invention as discussed above, but does not disclose a second laminated component disposed on the first mounting surface, wherein the second laminated component includes a third component, and a fourth component 
14.	The high-frequency module according to claim 2, wherein the first component includes a first acoustic wave filter or is a first integrated circuit or a first integrated passive device, and the second component includes a second acoustic wave filter or is a second integrated circuit or a second integrated passive device (Col. 1 lines 13-15; Col. 6 lines 8-16; etc.; integrated circuits mentioned throughout the disclosure).
15.	The high-frequency module according to claim 2, wherein the first component further includes a via conductor (Fig. 21 item 113, etc.) extending through the first component, the second component further includes a third connection terminal (corresponding terminal on chip 200 that connects to item 280, 180; e.g. the rightmost one), and the via conductor electrically connects the first connection terminal and the third connection terminal. 
19.	For brevity, the modified Takatani discloses the invention as similarly discussed for claim 7 above (namely duplication of parts for the laminated component).

Claims 3, 13, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. US 9,673,186 in view of Nishimura et al. US 9,634,641.
3.	Takatani discloses the invention as discussed above, but does not disclose the first component includes a first acoustic wave filter having a first terminal, the second component includes a second acoustic wave filter having a second terminal, and the first terminal is an input terminal or an output terminal of the first acoustic wave filter, and the second terminal is an input terminal or an output terminal of the second acoustic wave filter, and the first terminal and the second terminal are electrically connected to each other in the first laminated component.
	Nishimura discloses a high frequency module (Figs. 1, 2A, 2B) comprising a first component (30), a second component (20) disposed on the first component; the first component is a first acoustic wave filter (Col. 3 line 64) having a first terminal (connected to antenna ANT; Fig. 1); the second component is a second acoustic wave filter (Col. 3 line 64) having a second terminal (connected to antenna ANT; Fig. 1); the first and second terminals are input/output terminal of respective filters and are connected to each other (Figs. 1, 2A, 2B).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the first and second components as acoustic wave filters, each with input/output terminals and are coupled to each other.  The modification would have been obvious because stacking filters and connecting terminals are art recognized well-known implementation of high-frequency modules, such as the duplex configuration as taught by Nishimura (Figs. 1, 2A, 2B) useable thereof.
13. 	For brevity, the combination discloses the invention of claim 13 as similarly discussed for claim 3 above (i.e. the filters and terminals connected to each other, the duplex configuration). 
16.	The high-frequency module according to claim 3, wherein the first component further includes a via conductor (Fig. 21 item 133) extending through the first component, the second component further includes a third connection terminal (corresponding terminal on chip 200 that connects to items 280, 180; e.g. the rightmost one), and the via conductor electrically connects the first connection terminal and the third connection terminal. 
20.	For brevity, the combination discloses the invention as similarly discussed for claim 7 above (i.e. duplication of parts for the laminated component).

Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. US 9,673,186 in view of Nishimura et al. US 9,634,641 as applied above and further in view of Takamine US 8,436,697.
4.	The combination discloses the invention as discussed above including at least a part of the first wiring is an inductor (172) but does not disclose the inductor is a matching circuit connected to an input terminal or an output terminal of any one of the first acoustic wave filter and the second acoustic wave filter. 
	Takamine disclose a high frequency module (Fig. 1, etc.) including filters (14) on a surface (Figs. 4, 5; item 10a) including wiring with inductors (Figs. 4, 5 item L3; Fig. 10 item L4) on the surface, wherein the inductor is a matching circuit (Col. 10 lines 7-14) connected to input or output terminal of a filter (Fig. 10).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added inductor as a part of the first wiring and the inductor as matching circuit connected to terminal of a filter.  The modification would have been obvious because matching inductor is art recognized well-known way for impedance matching to achieve better performance and the inductor being implemented as a wiring on a surface as known way for implementation of the inductor are taught by Takamine (Figs. 1, 4, 5, 10; Col. 10 lines 1-14, etc.).
17.	The high-frequency module according to claim 4, wherein the first component further includes a via conductor (Fig. 21 item 113) extending through the first component, the second component further includes a third connection terminal (corresponding terminal on chip 200 that connects to items 280, 180; e.g. the rightmost one), and the via conductor electrically connects the first connection terminal and the third connection terminal. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. US 9,673,186 in view of Frenette et al. US 10,269,769.
8.	Takatani discloses the invention as discussed above, but does not disclose the substrate includes a second mounting surface facing the first mounting surface back to back, the high-frequency module further comprising: a third integrated circuit provided on the second mounting surface.
	Frenette discloses a module (Fig. 1A) comprising a substrate including a first mounting surface (topside) with a first (device 2) and second (device 1) components; a second mounting surface (bottom side) facing the first mounting surface back to back; the module further comprising a third integrated circuit (device 3) provided on the second mounting surface.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added third integrated circuit on a second mounting surface.  The modification would have been obvious because mounting circuitry on another side of the substrate is a technique to connect additional circuitry as taught by Frenette (Fig. 1A).

Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani et al. US 9,673,186 in view of Kitajima et al. US 8,963,652.
11.	Takatani discloses the invention as discussed above, but does not disclose the first laminated component further includes a fifth component disposed on the first component, and each of the second component and the fifth component includes an acoustic wave filter.
	Kitajima discloses a high frequency module (Figs. 1-4, etc.) comprising a substrate (MB), a first component (2), a second component (10; e.g. Fig. 4, item 10 on the left) and a fifth component (10; e.g. Fig. 4, item 10 on the right), both disposed on the first component; and each of the second and fifth component includes an acoustic wave filter (Col. 6 lines 43-52).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added fifth component on the first component and the second and fifth components includes acoustic wave filter.  The modification would have been obvious because multiple filter components disposed on another component in a high frequency module is an art recognized well-known design as discussed by Kitajima (Figs. 1-4; etc.) to realize a desired circuitry useable thereof.
12.	The high-frequency module according to claim 11, wherein the fifth component includes a sixth surface facing the second surface, and a fourth connection terminal provided on the sixth surface, and the first wiring connects the second connection terminal and the fourth connection terminal (Takatani: Figs. 3, 10, 18, 21; Kitajima: Figs. 1-4; Takatani already discloses the first wiring connecting to the terminals; Kitajima shows the terminals on the surface of respective components would be connected to the first wiring in the combination).

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Regarding the newly amended added limitation, “at least a part of the first wiring is not covered by the second component”, while the Examiner agrees that Fig. 5 of Takatani does not show the claimed limitation, there are other figures/embodiments, e.g. Figs. 3, 21, etc., that show a device comprising first wiring (e.g. 170) on a first component (100) such that at least a part of the first wiring is not covered by a second component (200).  Therefore, the claim limitations are still anticipated by Takatani (and obvious in combination with other references), see the rejections above.

Allowable Subject Matter
Claim 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 9 and 10, the prior art of records do not disclose the acoustic wave filter, the first switch circuit, and the matching circuit are disposed on a side of the first mounting surface, the acoustic wave filter is included in the first component or the second component, and the amplifier circuit and the second switch circuit are included in the third integrated circuit (which is on the second mounting surface), nor would it have been obvious to combine the prior art of record thus the claims are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843